                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 JOAQUÌN CARCAÑO, et al.,
             Plaintiffs,                              No. 1:16-cv-00236-TDS-JEP
        v.

 ROY A. COOPER, et al.,                           INTERVENOR-DEFENDANTS’
              Defendants,                        MEMORANDUM IN OPPOSITION
         v.                                        TO SUPPLEMENTAL JOINT
                                                 MOTION FOR CONSENT DECREE
 PHIL BERGER, et al.,
                Intervenor-Defendants



       The consent decree proposed by Plaintiffs and the Executive Branch Defendants is

flawed for two overarching reasons. See Doc. 264 (Joint Motion); Doc. 264-1 (proposed

consent decree). First, it does not align with the few claims remaining in this case, but

instead manufactures relief for dismissed claims over which this Court lacks jurisdiction.

Second, it does not reflect a true settlement of legal conflict between adverse parties, but

rather a collusive effort by the Plaintiffs and Executive Branch Defendants to obtain from

this Court a political result they could not achieve through political means. Nor have

Plaintiffs and the Executive Branch Defendants adequately justified the use of this Court’s

equitable power. The Court should deny the Joint Motion.

       Legislative Intervenors respectfully request oral argument on the Joint Motion.

                                    BACKGROUND

       The relevant facts are discussed in Plaintiffs’ and Executive Branch Defendants’

supporting memoranda (Docs. 265 & 266) and in this Court’s September 30, 2018



                                             1



     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 1 of 25
Memorandum Opinion and Order (Doc. 248) dismissing most claims on standing or for

failure to state a claim. For present purposes, it bears remembering that passage of H.B.

142 was a contentious process, fought until the last possible moment; that “clean repeal”

alternatives were proposed and rejected; and that however much the Governor and others

in the Executive Branch might have preferred such alternatives, a broad political

compromise was reached.

       After Plaintiffs filed their Fourth Amended Complaint challenging H.B. 142 on

various theories, the Executive Branch Defendants did not meaningfully defend the new

law — declining even to move to dismiss. On motions to dismiss filed by the Legislative

Intervenors and the UNC Defendants, however, this Court disposed of most claims relating

to H.B. 142.

       This Court first dismissed, for lack of jurisdiction, Plaintiffs’ due process and equal

protection claims premised on substantive rights to access particular multiuser facilities or

alleged uncertainty about applicable access rules. Those claims were based on Plaintiffs’

alleged fear of enforcement of other laws (such as trespass laws), an injury this Court held

is not traceable to H.B. 142, does not represent an actual injury, and is not redressable by

this Court. Doc. 248 at 24-30. Because Plaintiffs do not have standing to raise those claims,

Count I of the Fourth Amended Complaint (substantive due process) was dismissed in its

entirety, and Count II (equal protection) was narrowed to procedural injuries arising from

alleged loss of equal access to the political process. Id. at 31-39.




                                               2


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 2 of 25
       This Court dismissed Count II as to Section 2 of H.B. 142 for failure to state a claim.

Id. at 49. That left only a portion of Count II — an equal protection challenge to the

preemption of local lawmaking by Section 3 of H.B. 142 — that stated a justiciable claim

upon which relief could be granted. Doc. 248 at 3-4. The sole procedural injury supporting

that aspect of Count II was that H.B. 142 allegedly deprives Plaintiffs of a meaningful

opportunity to advocate for new or amended local ordinances regulating employment

practices and public accommodations. Doc. 248 at 33-37. 1

                                         ARGUMENT

I.     THE PROPOSED CONSENT DECREE IS NOT ALIGNED WITH THE
       REMAINING CLAIMS IN THIS CASE.

       Now that Plaintiffs’ substantive claims have been dismissed for lack of jurisdiction,

their only remaining challenge to H.B. 142 alleges that Section 3 of that law deprives

Plaintiffs of their procedural right to equal participation in local politics. This Court

expressly noted that the alleged injury does not concern Plaintiffs’ potential success in

advocating for favorable local ordinances, but loss of their opportunity to do so, win or

lose. Doc. 248, at 35, 38. Plaintiffs now describe their remaining alleged injuries solely in

procedural terms. Doc. 265 at 4 (alleging that H.B. 142 “render[s] meaningless any

advocacy by Plaintiffs” on “public facility access or … local non-discrimination

ordinances”). Because the remaining injury is undisputedly procedural rather than



1
  Counts VI and VII, brought against the UNC Defendants, were dismissed for lack of standing as
they pertain to H.B. 142 and, in any event, are not relevant to the pending motion. Doc. 248 at 30-
31, 38-39. Counts III, IV, and V relating to the repealed H.B. 2 were not dismissed, but are on hold
pending resolution of Plaintiffs’ H.B. 142 claims. Doc. 248 at 40-42.


                                                 3


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 3 of 25
substantive, only a procedural remedy would address it, e.g., a realistic opportunity for

advocacy of new ordinances, not any particular outcome.

       But that is not the relief the consent decree contemplates. Instead, the first two

paragraphs of proposed relief bear only on the substantive claims this Court has dismissed

as nonjusticiable. The third paragraph does not address the alleged procedural claims

either, but rather a hypothetical injury that Plaintiffs never pleaded and that would not

support jurisdiction in any event. The lack of alignment between the surviving claims and

the relief in the proposed consent decree violates the fundamental rule that a consent decree

must arise from — and remedy — the particular claims giving the court jurisdiction.

       A.     Paragraph 1 of the Proposed Decree Neither Arises from Nor Remedies
              the Surviving Equal Protection Claim and Inappropriately Binds the
              State.

       This Court found that Plaintiffs’ alleged “uncertainty” about their right to access

multiuser facilities is not a justiciable injury and dismissed the claims premised on that

injury. Doc. 248 at 24-39. Nonetheless, Paragraph 1 of the proposed consent decree seeks

to remedy that very alleged uncertainty:

       With respect to public facilities that are subject to Executive Branch
       Defendants’ control or supervision, nothing in H.B. 142 can be construed
       to prevent transgender people from lawfully using public facilities in
       accordance with their gender identity. The Executive Branch Defendants
       as used in this paragraph shall include their successors, officers, and
       employees. This Order does not preclude any of the Parties from
       challenging or acting in accordance with future legislation.

Doc. 264-1 at 5. That language is a complete mismatch with Plaintiffs’ justiciable claims,

for it says nothing about either preemption of local or agency policies or alleged

deprivations of Plaintiffs’ procedural rights. Because it is directed solely at the substantive

                                              4


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 4 of 25
claims in Count I and Count II that were dismissed on jurisdictional grounds, it is beyond

this Court’s jurisdiction to enter.

       As Plaintiffs acknowledge, a court must have subject matter jurisdiction over a

claim to enter a consent decree. Doc. 265, at 9 (citing Bragg v. W. Va. Coal Ass’n, 248

F.3d 275, 299 (4th Cir. 2001), and Local No. 93, Int’l Ass’n of Firefighters, AFL-CIO

C.L.C. v. City of Cleveland, 478 U.S. 501, 525 (1986)). The Supreme Court has made clear

that a “consent decree must spring from and serve to resolve a dispute within the court’s

subject-matter jurisdiction.” Local No. 93, 478 U.S. at 525. Because this Court has found

subject matter jurisdiction only over narrow equal protection claims involving alleged loss

of Plaintiffs’ procedural rights, any relief sought from a consent decree must be “a tailored

remedial response” to those claims, and cannot reach back to provide substantive relief

deriving from nonjusticiable claims. League of United Latin Am. Citizens, Council No.

4434 v. Clements, 999 F.2d 831, 847 (5th Cir. 1993) (en banc) (hereinafter “LULAC”). 2

       Here, where the remedies in the proposed consent decree extend beyond the

remaining justiciable claims, the consent decree also takes on the appearance of prospective

legislation rather than resolving a case or controversy. That, too, exceeds this Court’s role.


2
  It does not matter that this Court dismissed Count II, as to Section 2 of H.B. 142, for failure to
state a claim rather than lack of jurisdiction. The Court found standing for Plaintiffs’ Count II
equal protection challenge against Section 2, but only insofar as Plaintiffs argued that Section 2
“prevent[s] transgender individuals from being able to access the legislative process,” i.e., causes
them a procedural injury. Doc. 248 at 31; Doc. 265 at 4-6 (Plaintiffs interpreting this Court’s order
in that way). Count II was only ever justiciable to the extent that it claimed procedural injuries —
which, again, Paragraph 1 of the consent decree does not speak to. In the alternative, to the extent
that any substantive aspects of Count II were justiciable, a “consent decree must arise from the
pleaded case,” LULAC, 999 F.2d at 846, so dismissal for failure to state a claim rules out a consent
decree just as surely as dismissal for want of jurisdiction.


                                                 5


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 5 of 25
Fairfax Covenant Church v. Fairfax County Sch. Bd., 17 F.3d 703 (4th Cir. 1994) (“It is

axiomatic in our system that courts … decide actual cases and controversies, and that courts

are not charged with responsibility for making new, prospective rules for society. That

function is typically legislative.”) (citation omitted).

       Plaintiffs’ jurisdictional argument misses the point. Doc. 265 at 9-12. Plaintiffs rely

entirely on the fact that this Court found jurisdiction over aspects of their equal protection

claims based on alleged impairment of political participation rights. Id. at 9. But it does not

follow that the Court also has jurisdiction to enter a consent decree bearing on their

substantive claims. To the contrary: jurisdiction over one claim does not imply jurisdiction

over another claim. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (explaining

that “a plaintiff must demonstrate standing for each claim he seeks to press”). And the

theoretical possibility that this Court’s jurisdictional dismissal might be reversed does not

permit relief on nonjusticiable claims now. Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 94 (1998) (“Without jurisdiction the court cannot proceed at all in any cause.”)

(quotes omitted; emphasis added); see Doc. 265 at 11-12.

       Plaintiffs also say this paragraph only recognizes that H.B. 142 does not itself

regulate access to public facilities, and preempts further executive action on the topic. Doc.

265 at 15-16. On Plaintiffs’ theory, the consent decree merely codifies and freezes that

status quo. But that argument is self-defeating, for federal courts cannot announce binding

legal rules just because the parties agree on them. In the absence of a justiciable claim

remediable by the decree’s terms, freezing the status quo exceeds this Court’s jurisdiction.



                                               6


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 6 of 25
Brady v. Thurston Motor Lines, 726 F.2d 136, 146 (4th Cir. 1984) (“Litigants cannot, by

their own act or omission, invoke the jurisdiction of a federal court where there is no ‘case

or controversy.’”) (quoting Memphis Light, Gas & Water Div. v. Craft, 436 U.S. 1, 7-8

(1978)).

       Plaintiffs’ effort to freeze the status quo also exceeds this Court’s jurisdiction

because there is no risk that the status quo will be upset. All parties, and this Court, have

always agreed that H.B. 142 does not itself regulate access to multiuser facilities. There is

no impending danger of the Executive Branch Defendants changing their position; indeed,

the Governor has issued an executive order similar in substance to Paragraph 1 of the

proposed consent decree. Doc. 248 at 27. A controversy on that point is therefore unripe.

Doe v. Virginia Dep’t of State Police, 713 F.3d 745, 758 (4th Cir. 2013) (“Where an injury

is contingent upon a decision to be made by a third party that has not yet acted, it is not

ripe as the subject of decision in a federal court.”) (citation omitted); Texas v. United States,

523 U.S. 296, 300 (1998) (“A claim is not ripe for adjudication if it rests upon contingent

future events that may not occur as anticipated, or indeed may not occur at all.”) (quotes

omitted); see also Toilet Goods Assn., Inc. v. Gardner, 387 U.S. 158, 163 (1967) (issue is

unripe where “we have no idea whether or when such an [anticipated action] will be

ordered and what reasons the Commissioner will give to justify his order”). This Court

lacks jurisdiction to enter a decree seeking to “remedy” such non-injury.

       The fact that Plaintiffs and the Executive Branch Defendants are so anxious to have

this Court include Paragraph 1 in a consent decree suggests that something more is afoot.



                                               7


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 7 of 25
Perhaps they want an “advisory” injunction to make a political point — to use this Court

to advance a public relations battle — or to constrain hypothetical policy judgments by

future elected Executive Branch officials. Neither is permissible: An advisory injunction

freezing a preferred status quo without any live controversy is just as problematic as an

advisory opinion. City of Fredericksburg, Va. v. F.E.R.C., 876 F.2d 1109, 1113 (4th Cir.

1989) (court lacks jurisdiction to issue advisory rulings on future hypothetical

circumstances); Preiser v. Newkirk, 422 U.S. 395, 401 (1975). Furthermore, fears of how

a future executive officer might construe H.B. 142 are unripe and too speculative to confer

standing. If claims are unripe when they are “contingent upon a decision to be made by a

third party that has not yet acted,” e.g., Doe, 713 F.3d at 758, a fortiori they are unripe

when even the identity of the supposed third party who might someday act is unknown.

Whatever function Paragraph 1 is supposed to serve, it is inappropriate for this Court to

enter it. 3

        B.     Paragraph 2 of the Proposed Decree Neither Arises from Nor Remedies
               the Surviving Equal Protection Claim and Inappropriately Constrains
               Unchallenged Executive Functions.

        The second paragraph of the consent decree goes beyond pointlessly freezing the

status quo and seeks to interfere with laws and Executive Branch duties beyond H.B. 142:

        The Executive Branch Defendants, in their official capacities, and all
        successors, officers, and employees are hereby permanently enjoined from
3
  It is possible that Plaintiffs and the Executive Branch Defendants mean Paragraph 1 to apply to
a broader class of decisionmakers than the Executive itself — perhaps State courts. But if that is
the intent, Paragraph 1 impermissibly purports to tell State courts how to interpret State law, to the
detriment of parties neither present nor represented in this Court. Pennhurst State Sch. & Hosp. v.
Halderman, 465 U.S. 89, 106 (1984) (federal courts may not direct State officers on how to comply
with State law).


                                                  8


      Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 8 of 25
       enforcing Section 2 of H.B. 142 to bar, prohibit, block, deter, or impede
       any transgender individuals from using public facilities under any
       Executive Branch Defendant’s control or supervision, in accordance with
       the transgender individual’s gender identity. Under the authority granted
       by the General Statutes existing as of December 21, 2018, and
       notwithstanding N.C.G.S. § 114-11.6, the Executive Branch Defendants
       are enjoined from prosecuting an individual who uses public facilities
       under the control or supervision of the Executive Branch, when such use
       conforms with the individual’s gender identity, and is otherwise lawful.

The first sentence seems largely redundant with Paragraph 1: insofar as the Executive

Branch Defendants may not construe H.B. 142 to have such an effect, they presumably

cannot “enforce[e] Section 2 of H.B. 142” in such a way either. The objections explained

above thus apply equally to the first sentence of Paragraph 2.

       The second sentence of Paragraph 2 raises additional issues. It is either pointless or

faithless: It is likely pointless in that to the extent some law other than H.B. 142 provides

the basis for prosecution — and that would always be the case, for H.B. 142 has no

enforcement provision, prohibits no private conduct, and carries no penalties — then the

use of the facilities would not be “otherwise lawful.” 4 That sentence of Paragraph 2, in

other words, may not actually exempt any conduct from prosecution. Furthermore,

considering that that the Executive Branch Defendants have given no indication that they

would ever support such a prosecution, disputes over their authority to do so are

hypothetical and unripe. E.g., Doe, 713 F.3d at 758. The fact that Paragraph 2 has no




4
  The referenced statute, N.C.G.S. § 114-11.6, establishes a Special Prosecution Division within
the office of the North Carolina Attorney General, “available to prosecute or assist in the
prosecution of criminal cases when requested to do so by a district attorney[.]”

                                               9


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 9 of 25
obvious object suggests that its main value is for public relations, not resolution of legal

disputes.

       In the alternative, Plaintiffs and the Executive Branch Defendants may seek to bind

the Executive Branch Defendants’ successors by permanently immunizing from

prosecution any “use [of public facilities] that conforms with the individual’s gender

identity,” regardless of H.B. 142. That would have two invidious results. First, it would set

the precedent that when private parties and the Executive Branch agree on how a law

should be enforced, they can use the mechanism of a consent decree to bind all future State

officers to a temporary political settlement. As discussed in more detail below, that is not

a proper use of a consent decree. Second, it would enjoin the Executive Branch Defendants

(including their successors) from enforcing other laws not challenged in this case. This

Court has already held that fear of prosecution under other laws is insufficient to confer

standing here, Doc. 248 at 29-30, so that sentence reflects yet another effort to obtain a

consent decree that exceeds this Court’s jurisdiction. The relief it would provide to

Plaintiffs, once more, has nothing to do with the procedural claims that remain, and relates

only to the substantive injuries that this Court has held nonjusticiable. Paragraph 2 thus

does not remedy any current or likely injury but seeks to lock in a favorable political

moment.




                                             10


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 10 of 25
       C.     Paragraph 3 of the Proposed Decree Neither Arises from Nor Remedies
              the Specific Injuries Alleged in the Surviving Equal Protection Claim,
              but Instead Remedies Hypothetical or Speculative Injuries that Would
              Not Support Standing.

       The final paragraph of the proposed consent decree purports to bar enforcement of

H.B. 142 against local governments that choose to interpret pre-existing sex discrimination

laws in broad ways:

       The Executive Branch Defendants, in their official capacities, and their
       successors, officers, and employees are hereby permanently enjoined from
       enforcing Section 3 of H.B. 142 to restrict any local government from
       interpreting other existing laws as protecting against discrimination on the
       basis of sexual orientation, gender identity or gender expression.

This paragraph would remedy a claim that Plaintiffs never even pleaded. At no point have

Plaintiffs alleged that Section 3 of H.B. 142 barred transgender-favorable interpretations

of existing discrimination laws, let alone that they were injured by such prohibitions. They

certainly have not alleged that Section 3 preempts application of existing laws by local

governments. And because Paragraph 3 bears only on interpretations of existing law, it

also does not remedy Plaintiffs’ surviving Count II claim, which seeks to re-establish the

opportunity to lobby for new or amended laws by enjoining Section 3 of H.B. 142. By

creating an injunction over a claim Plaintiffs never raised, all the while ignoring the sole

alleged injury this Court found to be justiciable and the only claim to survive dismissal, the

proposed decree exceeds the power of this Court. See LULAC, 999 F.2d at 847.

       There is once again no reason to anticipate that the Executive Branch Defendants

would ever interpret Section 3 of H.B. 142 in the way this paragraph forbids, so the issue

is unripe. And Section 3 expires on December 1, 2020 anyway, at which point Plaintiffs’


                                             11


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 11 of 25
claims involving that aspect of H.B. 142 will be moot. See H.B. 142, § 4; Burke v. Barnes,

479 U.S. 361, 363 (1987); Cox v. Phillips, 145 F.3d 1323, 1998 WL 231229, at *2 (4th Cir.

1998) (table) (“As a general rule, if a challenged law expires, the case becomes moot.”)

(quotes and alterations omitted). The fact that Plaintiffs and the Executive Branch

Defendants seek a consent decree “permanently” enjoining the Executive Branch from

something it is unlikely to do, involving a problem Plaintiffs never complained of and

which will shortly be moot, suggests once again that the consent decree is part of an ulterior

strategy rather than a genuine legal settlement.

       Plaintiffs and the Executive Branch Defendants may envision localities

circumventing H.B. 142 by “interpreting” existing laws rather than passing new ones. The

question whether that conflicts with H.B. 142 would be a State-law issue, not a federal one,

and this Court should not interfere with it in advance. See Pennhurst State Sch. & Hosp.,

465 U.S. at 106 (“[I]t is difficult to think of a greater intrusion on state sovereignty than

when a federal court instructs state officials on how to conform their conduct to state law.”).

It would be especially inappropriate for the Court to load the dice for one side, i.e., by

solely protecting local governments that expand sex discrimination statutes in ways

Plaintiffs prefer but not local governments that continue to interpret “sex” discrimination

in the orthodox way. If the Executive Branch Defendants do not intend to evenhandedly

execute the laws of North Carolina, they should not be permitted to use this Court’s powers

in doing so. Rather, let them do so on their own authority, without the cover of an injunction

by this Court allowing them to pretend it was not a choice.



                                              12


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 12 of 25
                                          ****

       The glaring mismatch between the injunctions sought in the consent decree and the

claims that survived the motion to dismiss demonstrates that the decree exceeds this

Court’s jurisdiction. Here, parties dissatisfied with political compromises seek to upend

those compromises and use the Court to bar future elected officials from taking a different

view. That is improper.

II.    THE CONSENT DECREE WOULD IMPROPERLY INTERFERE WITH
       THE STATE’S POLICTICAL PROCESSES AND TAKE SIDES IN A
       CONTENTIOUS POLITICAL ISSUE.

       A second overarching problem with the proposed consent decree is that it inserts

this Court into the middle of a political dispute between the Executive Branch and the

Legislature. Seemingly dissatisfied with the political compromise that resulted in H.B. 142,

the current Executive has never defended the law in this Court. Rather, by cooperating with

Plaintiffs, the Executive Branch Defendants seek to achieve through a contrived settlement

what they could not achieve in the give-and-take of the political arena.

       As the Fifth Circuit has recognized, consent decrees are prone to abuse in such

circumstances: “Courts must be especially cautious when parties seek to achieve by

consent decree what they cannot achieve by their own authority. Consent is not enough

when litigants seek to grant themselves powers they do not hold outside of court.” LULAC,

999 F.2d at 846. Indeed, using language especially applicable to this case, the Fifth Circuit

“recognized the danger of manipulation faced by federal courts. We may be asked to

effectuate substantive results that government officials are not empowered to bring about



                                             13


      Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 13 of 25
themselves. … The risk can be realized in many ways, but is palpable where sharply divided

state officials would draw the federal courts into a partisan political battle.” Id. at 846-47

(citation omitted).

       Related concerns with drawing federal courts into political battles underpin multiple

limiting doctrines such as jurisdiction, standing, ripeness, and abstention. The case or

controversy requirement of Article III, for example is “an essential limit on [federal court]

power: It ensures that we act as judges, and do not engage in policymaking properly left to

elected representatives.” Hollingsworth v. Perry, 570 U.S. 693, 700 (2013). Similarly, the

“doctrine of standing … serves to prevent the judicial process from being used to usurp the

powers of the political branches.” Id. at 704. The standing requirement of personal and

concrete injury, rather than speculative future harm, “ensures that the Federal Judiciary

respects ‘the proper — and properly limited — role of the courts in a democratic society.’”

Id. at 715 (quoting DaimlerChrysler, 547 U.S. at 341 (internal quotation marks omitted)).

And State sovereign immunity prevents federal judicial interference in political and other

matters except where it is “is necessary to ‘give[] life to the Supremacy Clause.’” Bragg,

248 F.3d at 292 (citation omitted).

       The consent decree sought in this case is incompatible with all of those principles.

The current Executive Branch Defendants and Plaintiffs have never been meaningfully

adverse to each other. Now, the consent decree — which pursues overbroad remedies for

non-existent and non-justiciable claims — shows that they instead intend to cooperate to

undercut H.B. 142 and its defense by Legislative Intervenors. That goes to the Court’s



                                             14


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 14 of 25
Article III jurisdiction: Because an actual controversy must exist at all stages of the

litigation lest the case becomes moot, Action NC v. Strach, 216 F. Supp. 3d 597, 612

(M.D.N.C. 2016), this Court might properly wonder whether the Executive Branch

Defendants remain adverse to the Plaintiffs in any sense. 5

       Two parties on the same side of a dispute cannot agree to a consent decree over the

objections of the only parties who are actually adverse to them. 6 The Fifth Circuit

articulated the central concern over the federalism implications of such a requested consent

decree, noting:

       The suggestion that state political groups, unable to muster sufficient
       political force to change the system, can by “agreement” enlist the
       preemptive power of the federal court to achieve the same end stands
       federalism on its head. Of course, we defer to legislative will and state
       decision. Here, the “decision” to which we are asked to defer is a decision
       by a political faction that the federal court should order the state to change
       its system. We do not share this curious view of federalism.

LULAC, 999 F.2d at 849.

       This Court should reject movants’ efforts to use the federal judicial power to

circumvent democratic politics. Rather, it should allow Legislative Intervenors to continue

to defend H.B. 142 without the Executive Branch effectively undercutting such defense by



5
  While Plaintiffs remain adverse to the Legislative Intervenors and UNC, the Executive Branch
Defendants might even be best realigned with the Plaintiffs. Cf. LULAC, 999 F.2d at 844 (in
discussing actions of an Texas Attorney General seeking to settle a case out from under his clients
through a consent decree, court notes that “if the Attorney General changes his views on the merits
of the case, realigning him with the plaintiffs may be appropriate.”).
6
  Legislative Intervenors note that to the extent the Executive Branch Defendants are purporting
to waive the State’s Eleventh Amendment Immunity by proposing the consent decree, they are
exceeding their proper authority and thus demonstrate the need for Intervenors to protect the
interests of the State and its laws.


                                                15


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 15 of 25
decree. If at some point all parties to this case eventually agreed on a settlement, that would

be different. But where the parties representing the interests of the State are divided, this

Court should stay its hand and allow Intervenors to defend this case.

III.    ADDITIONAL CONSIDERATIONS WEIGH AGAINST THE PROPOSED
        CONSENT DECREE.

        Given that the movants are seeking various permanent injunctions, they should also

be required to meet the ordinary criteria for an injunction, or at least for a preliminary

injunction. Merely consenting to a course of action should not be sufficient for this Court

to exercise its coercive power. But movants have not met their burden of justifying this

Court’s exercise of equitable discretion.

        The proper perspective on consent decrees was described by the Fifth Circuit in

LULAC, 999 F.2d at 845-47. There the court recognized that:

        [e]ven if all of the litigants were in accord, it does not follow that the
        federal court must do their bidding. The proposal is not to dismiss the
        lawsuit, but to employ the injunctive power of the federal court to achieve
        a result that the Attorney General and plaintiffs were not able to achieve
        through the political process. The entry of a consent decree is more than a
        matter of agreement among litigants. It is a “judicial act.” … Courts must
        exercise equitable discretion before accepting litigants’ invitation to
        perform the judicial act.

Id at 845-46 (citations omitted). It follows that a “consent decree must arise from the

pleaded case and further the objectives of the law upon which the complaint is based.” Id

at 846. Likewise, a consent decree “involves the court’s sanction and power and is not a

tool bending without question to the litigants’ will. … ‘[P]arties cannot, by giving each

other consideration, purchase from a court of equity a continuing injunction.’” Id. (quoting

System Fed’n No. 91, Ry. Employees’ Dep’t, AFL–CIO v. Wright, 364 U.S. 642, 651

                                              16


       Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 16 of 25
(1961)). Any agreement for a consent decree must be “‘fair, adequate, and reasonable’ and

‘is not illegal, a product of collusion, or against the public interest.’” United States v. North

Carolina, 180 F.3d 574, 581 (4th Cir. 1999) (internal citation omitted). 7 The proposed

decree fails these requirements.

       A.      The Benefits of the Decree and the Strength of Plaintiffs’ Case Are
               Exaggerated and Insufficient to Justify Injunctive relief.

       First, the proposed consent decree is not fair, adequate, and reasonable. Plaintiffs

admit that a consent decree should only be entered upon considering “the strength of the

plaintiff’s case” and “likelihood of success on the merits.” Doc. 265 at 8. Here, where

most of Plaintiffs’ claims have been dismissed, including the claims for substantive relief

on which Paragraphs 1 and 2 of the consent decree are premised, the likelihood of success

on those claims is minimal. The benefits Plaintiffs seek come exclusively from freezing

the status quo and remedying supposed injuries that are not well-pleaded or justiciable. But

this Court already has held Plaintiffs’ substantive injuries — for example, from

“uncertainty” about applicable rules — to be speculative and inadequate for standing. Doc.

248 at 24-39. Remedying injuries too insubstantial to support standing is thus almost

definitionally inadequate to count as a benefit justifying the exercise of this Court’s

injunctive power. Paragraph 3 of the consent decree relates to theories and claims Plaintiffs

never brought in the first place, and which would not be justiciable even if Plaintiffs had.




7
  Plaintiffs implicitly concede as much, noting that the Court is to weigh various factors such as
the strength of Plaintiffs’ case and the public interest. Doc. 265 at 7-8.

                                               17


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 17 of 25
And the consent decree provides no benefit relevant to the remaining equal protection claim

based on Section 3 of H.B. 142, which the consent decree does not address at all.

       Plaintiffs’ principal argument is that providing “clarity” about H.B. 142 serves the

public interest. Doc. 265 at 13-14. But that merely repackages the very alleged interest this

Court held was insufficient to confer standing. Doc. 248 at 24-30. Plaintiffs also forget that

providing clarity prematurely has potentially serious harms and costs of its own.

Communist Party v. Subversive Activities Control Bd., 367 U.S. 1, 78 (1961) (“[T]he reason

of postponing decision until a constitutional issue is more clearly focused by, and receives

the impact from, occurrence in particular circumstances is precisely that those

circumstances may reveal relevancies that abstract, prospective supposition may not see or

adequately assess.”).

       Nor does it make sense to rely on the doctrine of constitutional avoidance to enter

substantive relief on claims that have been dismissed as nonjusticiable. Doc. 265 at 14, 20.

There is no constitutional issue to avoid as to preemption of Executive action, for example,

because all Section 2 claims have been dismissed, and none of the proposed decree’s

provisions address the remaining Section 3 claim. This Court’s jurisdictional dismissal has

already avoided the constitutional issues; the consent decree revives them.

       That argument also makes no sense in light of the consent decree’s particular

provisions. Given the jurisdictional and federalism concerns discussed above, entry of the

consent decree would raise more constitutional questions than it avoids. And the mismatch

between Plaintiffs’ claims and the consent decree’s provisions minimize any benefit.



                                             18


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 18 of 25
Assuming that Legislative Intervenors will be permitted to continue to defend H.B. 142,

the consent decree does not even provide the benefit of saving the Plaintiffs or the State

money that will be spent on litigation.

       In any event, Plaintiffs concede that constitutional avoidance is for the presumed

benefit of the State itself, based on federal courts’ reluctance to strike down State laws

unnecessarily. See Doc. 265 at 21 (citing In re DNA Ex Post Facto Issues, 561 F.3d 294,

300 (4th Cir. 2009)). It is not for the benefit of the Executive Branch Defendants, who in

this instance are unwilling and inadequate defenders of State law.           The Legislative

Intervenors alone represent any underlying State interest in potentially avoiding

constitutional scrutiny of H.B. 142, and Intervenors do not wish to settle on the consent

decree’s terms.

       B.     The Decree Collusively Interferes with the Legislative Intervenors’
              Ability to Defend the Law and hence Is Contrary to the Public Interest.

       The proposed consent decree is also contrary to the public interest because it

interferes with Legislative Intervenors’ ability to defend State law. While Plaintiffs note

that settlement generally is favored, Doc. 265 at 7-8, that principle has little application in

current circumstances where the Legislature asserts its independent interest in defending

State law. Doc. 33; Doc. 34 at 15-20; Doc. 44. The Executive Branch Defendants’ refusal

to defend the law independently underscores the importance of that interest. Allowing the

Executive Branch Defendants to settle most of the case out from under the Legislative

Intervenors undermines the point of intervention, and hence is not remotely fair, adequate,

or reasonable. Local No. 93, 478 U.S. at 529 (“A court’s approval of a consent decree


                                              19


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 19 of 25
between some of the parties therefore cannot dispose of the valid claims of nonconsenting

intervenors[.]”).

       The lack of genuine adversity undermines the very operational premise of the

federal courts, namely, that parties contesting a genuine case or controversy offer an

adverse presentation that provides sufficient information and opposition for the court to

make a judicial decision. See, e.g., United States v. Fruehauf, 365 U.S. 146, 157 (1961).

Such consent cannot support the imposition of what amounts to an advisory injunction

converting a private agreement into public federal law, still less when it would supersede

State law over the objection of the Legislature. Cf. LULAC, 999 F.2d at 840 (rejecting State

Attorney General’s claim to be the “sole arbiter of State policy when the State’s interest is

in litigation” and finding “remarkable” his contention that “he need not represent the

State’s policymakers [and] … can ignore them and impose his own views”; an “Attorney

General cannot bind state officials, his clients, to his own policy preferences” by accepting

a settlement impairing the enforcement of State law).

       If the Legislative Intervenors are allowed to continue defending H.B. 142, the

consent decree should at least be contingent on the outcome of that defense. Otherwise,

Intervenors run the risk of successfully defending the law, yet having the Executive Branch

restricted by the consent decree, with the power of a federal court used to enshrine

Plaintiffs’ failed claims. That would be an inappropriate use of Article III power —

certainly of this Court’s equitable discretion — and contrary to the public interest.




                                             20


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 20 of 25
        Finally, the lack of any meaningful defense from the Executive Branch Defendants

raises the possibility of collusion that should be investigated before entering a consent

decree. While the parties’ memoranda both claim that extensive “negotiations” led to this

settlement, Doc. 265 at 4-5, 22-23; Doc. 266 at 2-3, 4, there is no evidence that they

negotiated from a position of adverseness rather than merely spending time predicting what

they could collectively get away with. Rubber-stamping such an alliance as if it were an

arms-length negotiation between adversaries stretches credulity too far. Movants should be

required to do more to satisfy their burden of disproving the inference of collusion among

political allies.

        C.      Consent Decrees Should Not Be Allowed to Provide Relief Beyond That
                Available had the Plaintiffs Succeeded on their Viable Claims.

        Movants may argue in response that consent decrees can exceed the relief available

for successful claims. See, e.g., Berry v. Schulman, 807 F.3d 600, 610 (4th Cir. 2015)

(discussing class action certification and consent decree between private parties).

However, to Intervenors’ knowledge no such case controls the precise issues presented

here, which involve a proposed consent decree impacting State law and opposed by the

State legislature. In any event, if applied here such a view of judicial power would exceed

Article III’s jurisdictional limits on federal courts, violate separation of powers and

federalism doctrines, and otherwise be an abuse of discretion. See Local No. 93, 478 U.S.

at 525 (“[A] consent decree must spring from and serve to resolve a dispute within the

court’s subject-matter jurisdiction.”).




                                            21


     Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 21 of 25
       Federal courts have only the power granted to them by the Constitution and

Congress. Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (federal

district courts are “courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute”) (quotes and citation omitted). If Plaintiffs’ claims are

nonjusticiable, Plaintiffs should not be able to expand the scope of permissible statutory or

constitutional remedies merely because the parties agree. United States v. City of Miami,

Fla., 664 F.2d 435, 441 (5th Cir. 1981) (consent decree is an “adjudication,” not a mere

agreement, and a court must not “put the court’s sanction on and power behind a decree

that violates Constitution, statute, or jurisprudence”). A contrary rule would be no different

from allowing the parties to agree on jurisdiction. Even if the Court could enter a consent

decree “provid[ing] broader relief than the court could have awarded after a trial,” Local

No. 93, 478 U.S. at 525, it cannot have unlimited discretion to grant relief without a close

nexus to particular well-pleaded and justiciable claims. 8

       At a minimum, even if this Court could enter a consent decree granting broader

relief than provided by statute or the constitution, discretion suggests extreme caution in

such a course of action, which would be challenged as unconstitutional or an abuse of

discretion on appeal.




8
  To the extent precedent allows broader relief than Congress or the constitution has authorized,
regardless of a court’s jurisdiction and power to provide relief, it is mistaken and should be
overruled.

                                               22


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 22 of 25
                                      CONCLUSION

       Because the consent decree (1) does not align with the remaining claims — and

indeed seeks relief on claims over which there is no jurisdiction — and (2) inappropriately

involves a federal court in a State political dispute, this Court should deny the Joint Motion.

                                           Respectfully submitted,

 By: /s/ Stephen S. Schwartz                    By: /s/ Robert D. Potter, Jr.
 Gene C. Schaerr* (DC Bar #416638)              Robert D. Potter, Jr. (State Bar #17553)
 Erik S. Jaffe* (DC Bar # 440112)               Counsel for President Pro Tempore
 Stephen S. Schwartz* (DC Bar #477947)          Phil Berger and Speaker Tim Moore
 Counsel for President Pro Tempore              2820 Selwyn Avenue, #840
 Phil Berger and Speaker Tim Moore              Charlotte, NC 28209
 SCHAERR | JAFFE LLP                            Telephone: (704) 552-7742
 1717 K Street NW, Suite 900                    Email: rdpotter@rdpotterlaw.com
 Washington, DC 20006
 Telephone: (202) 787-1060
 Email: gschaerr@schaerr-jaffe.com
        ejaffe@schaerr-jaffe.com
        sschwartz@schaerr-jaffe.com

 *appearing pursuant to Local Rule 83.1(d)

                            Counsel for Intervenor-Defendants


Date: February 8, 2019




                                              23


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 23 of 25
                         CERTIFICATE OF WORD COUNT

      I hereby certify that this brief complies with the word limits of Local Civil Rule

7.3(d) because, excluding the parts exempted by the rule, the brief contains 6249 words.



                                            /s/ Stephen S. Schwartz
                                            Counsel for Intervenor-Defendants




    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 24 of 25
                            CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record who have consented to electronic notification.



                                             /s/ Stephen S. Schwartz
                                             Counsel for Intervenor-Defendants




                                             2


    Case 1:16-cv-00236-TDS-JEP Document 271 Filed 02/08/19 Page 25 of 25
